DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kuraray (JP 2007-236863).
Kuraray teaches a cleaning sheet comprising an embossed part (1) in which the sheet is compressed in a thickness direction.  There is an outer fiber layer (composite sheet of short fiber web; paragraph 0010) and an inner fiber layer (fiber sheet base material; paragraph 0010) sandwiched between the outer fiber layers.  The sheet can be folded along a longitudinal edge to fit onto a head of a cleaning tool.  There are a plurality of non-embossed parts (portions between 1) arranged at predetermined intervals in a longitudinal direction along the folded portion of the cleaning sheet.  The fibers of the layers are entangled in boundary areas between the outer fiber layers and the inner fiber layer (paragraph 0019).  The embossed part is disposed over an entire area of the cleaning sheet except areas in which the non-embossed parts are arranged.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuraray (JP ‘863) in view of Yamada (WO 2016035767).
Kuraray teaches all the essential elements of the claimed invention however fails to teach that the embossed part comprises a raised emboss and a sunken emboss (claim 7) that alternate in both a long and short direction of the cleaning sheet (claim 9 and 11) wherein the raised emboss has a first and second part and the sunken emboss has a first and second part (claim 8).
Yamada teaches a cleaning sheet with a first and second outer layer (52, 53) and an inner layer (55) between the outer layers.  There are embossed parts, wherein there are raised (2) and sunken (3) embossments (claim 7).  The raised embossments have a first raised part and a second raised part (figure 3) and the sunken embossments have a first sunken part and a second sunken part (figure 3) (claim 8).  The raised and sunken embossments alternate in both a long and short direction of the rectangular cleaning sheet (figure 1) (claim 9, 11).  The cleaning sheet also comprises non-embossed parts that are located between the embossments (portion between 2 and 3 in figure 1) (claim 12-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuraray cleaning sheet so that it is rectangular with embossments as taught by Yamada to allow for better collection of debris when cleaning.  
Response to Arguments
Applicant's arguments filed 5/3/22 have been fully considered but they are not persuasive.  
Applicant argues that Kuraray fails to teach folded portions.  In response, the claim does not positively claim a cleaning tool.  Further, the floor cleaning sheet of Kuraray could be positioned on the bottom surface of a cleaning tool head and depending on the size of the head, could have portions folded along the edge of the head.  Since there are no limitations directed to the cleaning tool head it is clearly that the cleaning sheet could be used with a cleaning tool head that is smaller than the size of the cleaning sheet and, thus the edges of the sheet could be folded upon the sides of the cleaning tool head.
The applicant further argues that there are not non-embossed parts arranged at predetermined intervals in a longitudinal direction along the folded portions of the cleaning sheet.  As discussed above, the sides of the cleaning sheets could, in fact, be folded depending on the type of cleaning tool head used.  Since the entire cleaning sheet has the same pattern of embossed and non-embossed parts throughout the whole surface of the cleaning sheet, it is clear that there would be non-embossed parts arranged along the folded portions of the cleaning sheet.   
Lastly, the applicant argues that the embossed portion of Yamada fails to teach a second raised part, nor a sunken second part.  In response, it is clear that from the Yamada figure 3, that there are two raised portions and two sunken portions.  The applicant refers to the first raised portion as the intermediate part, however the examiner is referring to this as the first raised part and the second raised part is the very top of the emboss (shown by element 2).  The first and second sunken parts are the underside of those raised parts.  The claims do not include any limitation to a “intermediate part” and therefore, Yamada reads on the claimed invention.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723